Case 1:21-cr-00237-RDM Document 10 Filed 03/29/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

Vs. ‘Criminal Number 21-C'-237(RDM)

Matthew Klein
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[=] cuA [-] RETAINED [-] FEDERAL PUBLIC DEFENDER

if ge

PLEASE PRINT THE FOLLOWING INFORMATION:

Steven R. Kiersh #323329

(Attorney & Bar ID Number)
Steven R. Kiersh

 

 

(Firm Name)
5335 Wisconsin Avenue, N.W. #440
(Street Address)
washington, D.C. 20015

(City) (State) (Zip)

(202) 347-0200

(Telephone Number)

 

 

 

 
